Tom, J.
(dissenting). I respectfully dissent and vote to affirm. The majority, connoting the Corporation Counsel’s appearance *60at the hearing conducted pursuant to General Municipal Law § 50-h to be representation of defendant Health and Hospitals Corporation (HHC) as the only named defendant, despite that attorney’s appearance on behalf of New York City, relies on the savings clause of General Municipal Law § 50-e (3) (c) to overcome the plaintiffs failure to serve HHC with a notice of claim.
Section 50-e (3) (c) states that if “notice is served within the period specified by this section, but in a manner not in compliance with the provisions of this subdivision, the service shall be valid if the public corporation against which the claim is made” (emphasis added) demands that the interested party, in this case the decedent’s administratrix, be examined in regard to the claim.
The savings clause of section 50-e (3) (c) allows for waiver of nonjurisdictional defects in notice or service when the public corporation has received otherwise valid service. The provisions of subdivision (3) addressing mode of service require personal service on the public corporation, or service by registered or certified mail to the designated person; if mailed, the envelope must be postpaid and properly addressed (§ 50-e [3] [a], [b]). We have excused irregularities in this regard, for instance, when a plaintiff served the New York City Housing Authority’s “Green Book” address, which was its main office, rather than its law department around the corner from the main office, when record evidence indicated that the notice was acknowledged and that the process server routinely was redirected from the main office to the law department for service (Calix v New York City Hous. Auth., 234 AD2d 232). Elsewhere, service by ordinary mail rather than in person or by registered mail was an excusable nonjurisdictional defect (Matter of Callahan v City of New York, 75 NY2d 899). In order for this savings clause to apply, though, service must have been made on the proper party; service cannot be “valid” if it was never made. It is uncontroverted that, in the present case, there was no service made upon the public corporation against which the claim is made.
The majority relies on the Comptroller’s demand for the hearing to vitiate the jurisdictional bar so that the plaintiff can rely on the savings clause of section 50-e (3) (c). There are two aspects to that argument: that the hearing was really demanded on behalf of HHC, and that the demand, by itself, constitutes a waiver under section 50-e (3) (c) of the right to require strict compliance with section 50-e. The logic of the *61majority’s argument is that the failure to serve HHC, in view of timely service on the nonparty City, may be deemed an excusable mere irregularity rather than a jurisdictional defect. However, serving the proper party with a notice of claim is a condition precedent to maintaining the action against a municipal corporation (Stallworth v New York City Health & Hosps. Corp., 243 AD2d 704, lv denied 91 NY2d 807; Rodriguez v City of New York, 169 AD2d 532; Adams v New York City Tr. Auth., 140 AD2d 572) and failure to serve a necessary party is not a mere irregularity for which the savings clause would be available (Kroin v City of New York, 210 AD2d 95; Badgett v New York City Health & Hosps. Corp., 227 AD2d 127). Nor did the Corporation Counsel’s participation in the hearing waive the defect on behalf of HHC. It has consistently been held that participation in a section 50-h hearing does not cure lack of service (Stallworth v New York City Health & Hosps. Corp., supra; Kroin v City of New York, supra', Rodriguez v City of New York, supra) and does not impute knowledge to the proper party (Pavone v City of New York, 170 AD2d 493). In Stall-worth (supra, at 705), the Court succinctly held “[t]he lack of service here was not cured by the participation of NYCHHC in the General Municipal Law § 50-h hearing or by the provisions of General Municipal Law § 50-e (3) (c).”
While the Corporation Counsel is the attorney for HHC and the City, counsel herein made it clear at the section 50-h hearing that he was representing the City, who was the only party served with the notice of claim in this action. Therefore, HHC was not the party who demanded plaintiff to be examined and the savings clause of General Municipal Law § 50-e (3) (c) was not triggered.
The majority seeks to distinguish Kroin (supra) by suggesting that it was less than clear in that case on whose behalf the Corporation Counsel appeared, since the City as well as HHC were named defendants, and Badgett (supra), in which only the City was named in the notice of claim, whereas in the present case, HHC was the only named defendant. However explainable the Corporation Counsel’s statement of appearance might be in this case, though, the fact remains that HHC was not served, the Corporation Counsel’s dual representation does not impute knowledge from one party to another, and a party’s appearance in the section 50-h hearing does not cure that defect.
Since it is uncontroverted that service was made on the New York City Comptroller, an incorrect party for service on the *62Health and Hospitals Corporation (Kroin v City of New York, supra; Stallworth v New York City Health & Hosps. Corp., supra; Badgett v New York City Health & Hosps. Corp., supra), that the record does not evince any timely actual knowledge of the claim by HHC (Pavone v City of New York, supra), that no timely motion was made for leave to file a late notice of claim on HHC (§ 50-e [5]; cf., Pagan v New York City Hous. Auth., 175 AD2d 114; Simmons v New York City Hous. Auth., 161 AD2d 377), and the defendant was under no obligation to advise plaintiff of the erroneous filing (Kroin v City of New York, supra; Cappadonna v New York City Tr. Auth., 187 AD2d 691; Taverna v City of New York, 166 AD2d 314), under standard canons of the equitable principle of estoppel (Rodriguez v City of New York, supra), there is no basis to estop HHC from relying on the defense of lack of notice.
Accordingly, I conclude that the motion court was correct.
Ellerin, J. P., Wallach and Mazarelli, JJ., concur with Saxe, J.; Tom, J., dissents in a separate opinion.
Order, Supreme Court, Bronx County, entered August 28, 1996, reversed, on the law, without costs, the defendant’s motion to dismiss the complaint for failure to serve a notice of claim upon it denied, and the complaint reinstated.